Citation Nr: 1332289	
Decision Date: 10/18/13    Archive Date: 10/24/13

DOCKET NO.  10-09 954	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a cervical spine disability, and if so, whether service connection is warranted.      

2.  Entitlement to an increased rating for a ganglion cyst of the right wrist, currently rated as 10 percent disabling.  

3.  Entitlement to an increased rating for a ganglion cyst of the left wrist, currently rated as 10 percent disabling.


REPRESENTATION

Veteran represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

E. Pomeranz, Counsel  

INTRODUCTION

The Veteran had active service from March 1978 to March 1998.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a February 2009 rating action by the Department of Veterans Affairs (VA) Regional Office (RO) located in Waco, Texas, wherein the RO increased the disability rating for a low back disability from noncompensable to 10 percent disabling, effective from July 31, 2008.  In that same rating action, the RO denied the Veteran's claims for the following: (1) entitlement to a rating in excess of 10 percent for a ganglion cyst of the right wrist, (2) entitlement to a rating in excess of 10 percent for a ganglion cyst of the left wrist, (3) entitlement to a rating in excess of 10 percent for a right knee disability, (4) entitlement to an increased (compensable) rating for bilateral paresthesia of trigeminal nerve in the mandibular, lip, and chin areas, and (5) whether new and material evidence had been submitted to reopen a claim of entitlement to service connection for a left knee disability.  In addition, the RO determined that new and material evidence had been submitted to reopen the Veteran's claim of entitlement to service connection for a cervical spine disability.  However, the RO denied the underlying service connection claim.                 

In April 2009, the Veteran submitted a notice of disagreement (NOD) in which he disagreed with the evaluation assigned to his service-connected low back disability.  The Veteran also disagreed with the RO's denial of his increased rating claims, new and material claim, and service connection claim for a cervical spine disability.  In January 2010, the RO issued a statement of the case (SOC).  However, in the Veteran's substantive appeal (VA Form 9), he stated that he was only appealing the claims for service connection for a cervical spine disability and the increased rating claims for ganglion cysts of the bilateral wrists.  Accordingly, the claims for an increased rating for a low back disability, an increased rating for a right knee disability, an increased (compensable) rating for bilateral paresthesia of trigeminal nerve in the mandibular, lip, and chin areas, and the claim of whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a left knee disability, are not before the Board for appellate consideration. 

As noted above, in the February 2009 rating action, the RO reopened the Veteran's claim for service connection for a cervical spine disability and denied the underlying service connection claim on the merits.  Irrespective of the RO's action, it is incumbent on the Board to adjudicate the new and material issue.  The question of whether new and material evidence has been received is one that must be addressed by the Board, notwithstanding a decision favorable to the appellant that may have been rendered by the RO.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996) [before considering a previously adjudicated claim, the Board must determine that new and material evidence was presented or secured for the claim, making RO determination in that regard irrelevant]; see also Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001) [the Board has a jurisdictional responsibility to consider whether it was proper for the RO to reopen a previously denied claim].  The proper issue on appeal, therefore, is whether new and material evidence has been received which is sufficient to reopen the previously-denied service connection claim for a cervical spine disability.   

Although the Veteran initially had requested a videoconference hearing in his substantive appeal, he subsequently withdrew that request in March 2010.  See 38 C.F.R. § 20.702(e) (2013).

The issues of increased ratings for ganglion cysts of the bilateral wrists are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.



FINDINGS OF FACT

1.  In a December 1998 rating action, the RO denied the Veteran's initial claim for service connection for a cervical spine disability; the Veteran was provided notice of the decision and his appellate rights, but did not file an NOD.  

2.  In October 2008, the Veteran filed an application to reopen his claim.

3.  Additional evidence received since the December 1998 rating action is new to the record and relates to an unestablished fact necessary to substantiate the merits of the claim, and raises a reasonable possibility of substantiating the claim.

4.  Resolving all reasonable doubt in his favor, the Veteran's cervical spine disability, currently diagnosed as spondylosis with multi-level degenerative facet disease and degenerative disk disease of the cervical spine with bilateral C4-5 radicular pain, is causally related to his military service.    


CONCLUSIONS OF LAW

1.  The December 1998 rating action, in which the RO denied the Veteran's initial claim for service connection for a cervical spine disability, is final.  38 U.S.C.A. § 7105 (West 2002).

2.  The evidence received since the December 1998 rating action is new and material, and the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 2013); 38 C.F.R. § 3.156 (2013).

3.  The criteria for entitlement to service connection for a cervical spine disability, to include spondylosis with multi-level degenerative facet disease and degenerative disk disease of the cervical spine with bilateral C4-5 radicular pain, have been met. 38 U.S.C.A. §§ 1110, 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. The Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claim.

In this case, the Board is rendering a decision in favor of the Veteran, reopening the Veteran's claim and granting service connection for a cervical spine disability.  Therefore, a further discussion of the VCAA duties is unnecessary.


II. Pertinent Laws and Regulations

Service connection is granted for disability resulting from disease or injury incurred in or aggravated by active military service in the line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge when the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).

In interpreting sections 1110 and 1131 of the statute and section 3.303(a) of the regulations, the Federal Circuit Court held that a three-element test must be satisfied in order to establish entitlement to service connection.  Specifically, the evidence must show (1) the existence of a current disability; (2) in-service incurrence or aggravation of a relevant disease or injury; and (3) a causal relationship between the current disability and the disease or injury incurred or aggravated during service (the "nexus" requirement).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (citing Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004))).  

Under 38 C.F.R. § 3.303(b), claims for certain chronic diseases-namely those listed in 38 C.F.R. § 3.309(a)-benefit from a somewhat more relaxed evidentiary standard.  See Walker, supra (holding that "[t]he clear purpose of the regulation is to relax the requirements of § 3.303(a) for establishing service connection for certain chronic diseases.").  When a chronic disease is established during active service, then subsequent manifestations of the same chronic disease at any later date, however remote, will be entitled to service connection, unless clearly attributable to causes unrelated to service ("intercurrent causes").  38 C.F.R. § 3.303(b).  In order to establish the existence of a chronic disease in service, the evidence must show a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Id.  Thus, the mere manifestation during service of potentially relevant symptoms (such as joint pain or abnormal heart action in claims for arthritis or heart disease, for example) does not establish a chronic disease at that time unless the identity of the disease is established and its chronicity may not be legitimately questioned.  Id.  If chronicity in service is not established, then a showing of continuity of symptoms after discharge is required to support the claim.  Id.  

The Federal Circuit noted that the requirement of showing a continuity of symptomatology after service is a "second route by which a veteran can establish service connection for a chronic disease" under subsection 3.303(b).  Walker, supra. Showing a continuity of symptoms after service itself "establishes the link, or nexus" to service and also "confirm[s] the existence of the chronic disease while in service or [during the] presumptive period."   Id. (holding that section 3.303(b) provides an "alternative path to satisfaction of the standard three-element test for entitlement to disability compensation").  Significantly, the Federal Circuit indicated that showing a continuity of symptomatology after service is a lesser evidentiary burden than the nexus requirement of the three-part test discussed above: "The primary difference between a chronic disease that qualifies for § 3.303(b) analysis, and one that must be tested under § 3.303(a), is that the latter must satisfy the 'nexus' requirement of the three-element test, whereas the former benefits from presumptive service connection . . . or service connection via continuity of symptomatology" (emphasis added).  Id.   

Not all diseases that may be considered "chronic" from a medical standpoint qualify for the relaxed evidentiary standard under section 3.303(b).  Rather, the Federal Circuit held that this subsection only applies to the specific chronic diseases listed in 38 C.F.R. § 3.309(a).  Id.  Thus, if the claimant does not have one of the chronic diseases enumerated in section 3.309(a), then the more relaxed continuity-of-symptomatology standard does not apply, and "medical nexus of a relationship [sic] between the condition in service and the present condition is required."  Walker, supra. (holding that the claimant's allegation of a continuity of hearing loss ever since active service was not sufficient to support the claim under subsection 3.303(b), as hearing loss was not among the chronic diseases listed in section 3.309(a)). 

Arthritis is defined as a chronic disease in section 3.309(a).  Thus, given that the evidence of record shows a current diagnosis of arthritis of the cervical spine, the provisions of subsection 3.303(b) for chronic disabilities apply to the claim for service connection for a cervical spine disability, and this claim may be supported by evidence of a continuity of symptomatology after service.

Arthritis is also eligible for presumptive service connection.  Specifically, where a veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, service connection for arthritis may be established on a presumptive basis by showing that the disease manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307; 3.309(a).  However, this presumption will be rebutted if there is affirmative evidence to the contrary.  38 C.F.R. § 3.307(d). 

Lay evidence nonetheless can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Lay persons can also provide an eye-witness account of an individual's visible symptoms.  See Davidson v. Shinseki, 581 F.3d 1313 (2009) (noting that a layperson may comment on lay-observable symptoms).

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C.A. § 5107.  A veteran is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See also 38 C.F.R. § 3.102.  When a veteran seeks benefits and the evidence is in relative equipoise, the veteran prevails.  See Gilbert, 1 Vet. App. at 49.  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).


III. New and Material Claim

The Veteran's original claim of entitlement to service connection for a cervical spine disability was denied by the RO in a December 1998 rating action.  The RO stated that according to the Veteran's service treatment records, from July to September 1982, the Veteran was treated for neck and right shoulder sprain after he was a passenger in a motor vehicle accident.  Although the Veteran received treatment, his condition was shown to be a temporary condition that resolved with treatment and no permanent residual disability was shown at the time of separation.  Thus, there was no current evidence of a cervical spine disability.  The Veteran was provided notice of the decision and of his appellate rights.  He did not file an NOD, and no new and material evidence was received within one year.  Therefore, the September 1998 rating decision became final based on the evidence then of record.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103 (2013).

Notwithstanding the foregoing, a claim will be reopened in the event that new and material evidence is presented.  38 U.S.C.A. § 5108.  Because the September 1998 rating action was the last final disallowance, the Board must review all of the evidence submitted since that action to determine whether the Veteran's claim for service connection should be reopened and re-adjudicated on a de novo basis.  Evans v. Brown, 9 Vet. App. 273 (1996).  If new and material evidence is presented or secured with respect to a claim which has been disallowed, the Board shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108 (West 2002).

For claims filed on or after August 29, 2001, such as this claim, new evidence means existing evidence not previously submitted to agency decisionmakers. Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The evidence of record at the time of the September 1998 rating decision consisted of the Veteran's service treatment records.  The records show that in July 1982, the Veteran was involved in a motor vehicle accident and injured his shoulder.  In September 1982, the Veteran sought treatment for neck pain status post two months after the motor vehicle accident.  It was noted that the Veteran had no previous injury to the neck.  Range of motion of the neck was within normal limits and there was no tenderness or swelling.  The Veteran was sent to physical therapy for range of motion and strengthening exercises.  In June 1992, the Veteran underwent a periodic examination.  At that time, in response to the question of whether the Veteran had ever had a head injury, he responded "yes."  The examiner noted that the Veteran experienced a head injury when he fell out of a go-kart and experienced antegrade and retrograde amnesia.  He was hospitalized for three days with no sequelae.  The examiner also stated that the Veteran experienced a back and neck injury in 1982 during a motor vehicle accident.  In February 1998, the Veteran underwent a retirement examination.  At that time, his spine and other musculoskeletal system were clinically evaluated as "normal."     

Evidence received subsequent to the September 1998 rating action consists of VA Medical Center (VAMC) outpatient treatment records, dated from August to December 1999, private medical records, dated from July to August 2008, a VA Form 21-4138, Statement in Support of Claim (VA Form 21-4138), dated in November 2008, and a VA examination report, dated in January 2010.     

VAMC outpatient treatment records show that in August 1999, the Veteran was treated for complaints of muscle pain in his neck.  He noted that since he was involved in a motor vehicle accident in 1982, he had experienced episodic muscle pain in the neck.  The assessment was chronic muscle strain.  The Veteran continued to receive treatment for his neck pain in September and October 1999.  In November 1999, he was diagnosed with cervical strain.  In December 1999, the Veteran was diagnosed with chronic neck pain.       

Private medical records show that in August 2008, the Veteran had a magnetic resonance imaging (MRI) taken of his cervical spine.  It was noted that he had a history of neck pain.  The MRI was interpreted as showing moderate diffuse spondylosis with multilevel degenerative facet disease and degenerative disk disease.  There was mild posterior bulging of the disk margins at the 3-4, 4-5, 5-6, and at the 6-7 levels.  There was no herniated nucleus pulposus, central spinal stenosis, or foraminal stenosis. 

In a November 2008 Statement in Support of Claim, the Veteran stated that at the time of his in-service 1982 automobile accident, he injured his neck and right shoulder.  He indicated that following the accident, he developed chronic pain in his neck that became increasingly more severe over time.  

In January 2010, the Veteran underwent a VA examination.  At that time, the examiner stated that he had reviewed the Veteran's claims file.  The examiner indicated that according to the Veteran, during service, he injured his neck in the July 1982 motor vehicle accident.  He noted that x-rays were taken at the time of the accident but that he did not know the results.  The Veteran reported that he had to wear a neck brace after the accident and that he subsequently developed chronic neck pain that had worsened over the years.  Following the physical examination, the examiner diagnosed the Veteran with moderate diffuse spondylosis with multi-level degenerative facet disease and degenerative disk disease per MRI of the cervical spine, dated in August 2008, with bilateral C4-5 radicular pain.  The examiner opined that the Veteran's cervical spine disability was less likely as not caused by or a result of his in-service motor vehicle accident in July 1982.  The examiner noted that there were no imaging studies available to document a traumatic injury to the cervical spine immediately after the accident.  According to the examiner, moderate diffuse spondylosis, degenerative facet disease, and degenerative disk disease could be the result of normal aging process.  The examiner also noted that in a period physical examination during service, dated in June 1992, the Veteran reported a history of a head injury.  It was indicated that the Veteran fell out of a go-kart and was hospitalized for three days.  He experienced antegrade and retrograde amnesia.  The examiner stated that the Veteran was seen very few times in the clinic for his neck pain and the aforementioned go-kart injury could have been a contributing factor.  Thus, the examiner opined that there was no conclusive direct correlation between the Veteran's current cervical spine disability and his in-service July 1982 motor vehicle accident.  

Since the September 1998 rating decision, additional evidence has been associated with the claims file.  This evidence includes evidence showing that the Veteran currently has a cervical spine disability, diagnosed as spondylosis with multi-level degenerative facet disease and degenerative disk disease of the cervical spine.  The August 2008 private MRI report confirms this diagnosis.  In the September 1998 rating decision, one basis for denial of the claim was that there was no current disability.  The evidence discussed above relates to this unestablished fact.  As this fact is necessary to substantiate the claim of whether the Veteran has a current disability related to service, the Board finds that new and material evidence has been received.  This evidence is neither cumulative nor redundant of the evidence of record at the time of the September 1998 rating decision and it raises a reasonable possibility of substantiating the claim.  Accordingly, the claim is reopened.


IV. Service Connection Claim

In view of the Board's decision above, the Veteran's claim for service connection for the residuals of a cervical spine disability must be adjudicated on a de novo basis without regard to the finality of the September 1998 rating decision.

The Veteran's service treatment records document that in July 1982, the Veteran was involved in a motor vehicle accident.  Although it was initially reported that he only injured his shoulder at the time of the accident, the Veteran sought treatment for neck pain related to the accident within two months of the accident.  He was subsequently sent to physical therapy for his neck injury.  In addition, the Veteran has indicated that he injured his neck at the time of the accident and that he later developed chronic neck pain.  The Veteran is competent under the law to describe what he experienced while in military service.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  The Veteran is also competent to report what comes to him through his senses, which would include experiencing neck pain during and after service.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Layno v. Brown, 6 Vet. App.465, 470 (1994).  Therefore, the Board will accept as true that the Veteran injured his neck at the time of the July 1982 motor vehicle accident and that he subsequently developed chronic neck pain.

The Veteran's statements with respect to his neck pain are considered competent.  The Board must now consider the credibility of such evidence.  The Veteran has consistently submitted statements on medical records and written statements that he developed chronic pain in his neck after the July 1982 motor vehicle accident.  The Veteran's service treatment records document the July 1982 motor vehicle accident and the Veteran's subsequent treatment for neck pain.  In addition, VAMC outpatient treatment records show that beginning in August 1999, approximately a year and a half after the Veteran's discharge, the Veteran continued to seek treatment for neck pain related to the accident and he was diagnosed with chronic neck pain.  Thus, the Veteran's lay statements with respect to his complaints of pain are deemed credible and provide probative evidence of chronic symptomatology since service.

Regarding the medical evidence of record, the Board recognizes that in the January 2010 VA examination report, the examiner opined that the Veteran's currently diagnosed arthritis of the cervical spine was not related to his in-service July 1982 motor vehicle accident.  However, he primarily based his opinion on his finding that the Veteran did not injure his neck at the time of the accident because there were no imaging studies available to document a traumatic injury to the cervical spine immediately after the accident.  However, as stated above, the Board accepts as true that the Veteran injured his neck at the time of the July 1982 accident.  Thus, because this aspect of the examiner's opinion is based on an inaccurate factual premise, it lacks credibility and is therefore without probative value.  See Madden v. Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 1997); see also Reonal v. Brown, 5 Vet. App. 458, 460-61 (1993) (an opinion based on an inaccurate factual premise has no probative value).  Nevertheless, the examiner did link the Veteran's arthritis of the cervical spine to another in-service injury.  According to the examiner, when the Veteran fell out of a go-kart, he subsequently received treatment for neck pain.  The examiner opined that the in-service go-kart injury could have been a contributing factor to the Veteran's currently diagnosed arthritis of the cervical spine.  Although speculative, this opinion supports the Veteran's claim that he currently has a cervical spine disability that is related to his period of active service.      

In weighing the favorable medical opinion stated above, the conceded in-service neck injury, and the statements from the Veteran regarding chronic symptomatology of neck pain for many years, the Board find that the evidence is relatively equally balanced in terms of whether the Veteran has a cervical spine disability, to include arthritis of the cervical spine, that is related to his military service, and will resolve this reasonable doubt in the Veteran's favor.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102; Gilbert, supra.  Therefore, entitlement to service connection for a cervical spine disability, to include spondylosis with multi-level degenerative facet disease and degenerative disk disease of the cervical spine with bilateral C4-5 radicular pain, is warranted.    


ORDER

Service connection for a cervical spine disability, to include spondylosis with multi-level degenerative facet disease and degenerative disk disease of the cervical spine with bilateral C4-5 radicular pain, is granted.    


REMAND

In July 2008, the Veteran filed numerous increased rating claims, including claims for increased ratings for his service-connected ganglion cysts of the bilateral wrists.  In December 2008, the Veteran underwent a VA examination that was pertinent to his claims.  In regard to the Veteran's ganglion cysts of the bilateral wrists, the examiner stated that the Veteran no longer wished to pursue those issues.  Thus, in the February 2009 rating action, the RO denied the Veteran's claims for increased ratings for ganglion cysts of the bilateral wrists.  However, in the Veteran's April 2009 NOD, he stated that he had never told the examiner that he did not want to pursue his claims for increased ratings for ganglion cysts of the bilateral wrists.  He subsequently filed a timely substantive appeal with respect to the claims.   

In light of the foregoing, the Board finds that a new, more contemporaneous examination is needed prior to a final adjudication of the Veteran's current claims.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991).

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify any recent treatment for his service-connected ganglion cysts of the wrists.  Make arrangements to obtain all records that he adequately identifies.

2.  Thereafter, make arrangements with the appropriate VA medical facility for the Veteran to be afforded a VA orthopedic examination to determine the current severity of his service-connected ganglion cyst of the right wrist and service-connected ganglion cyst of the left wrist.  The claims folder must be made available to the examiner for review in conjunction with the examination.  The examiner must review all of the evidence of record.  All necessary special studies or tests are to be accomplished, to include x-rays if deemed necessary by the examiner.

The examiner should identify all bilateral wrist symptomatology, including, if appropriate, tenderness, pain, limitation of motion, and/or ankylosis.  With respect to ankylosis, the examiner should provide specific findings of whether ankylosis of the right wrist and/or left wrist is present, and if so, whether it is favorable or unfavorable.  If ankylosis is found to be favorable, the examiner should state at what range it is ankylosed (e.g., is it favorable within 20 to 30 degrees of flexion).  If it is found to be unfavorable, the examiner should state whether it is unfavorable in any degree of palmar flexion, or with ulnar or radial deviation; or in the alternative, whether it is extremely unfavorable so as to be equivalent to the loss of use of the hand.

In addition to objective test results, the examiner should fully describe the functional impairment caused by the service-connected right wrist disability and the service-connected left wrist disability, to include any effect on employment and functioning in daily life.

All opinions should be supported by a clear rationale, and a discussion of the facts and medical principles involved would be of considerable assistance.

3.  After completion of the above and any other development deemed necessary, review and re-adjudicate the issues on appeal.  If any such action does not resolve each claim to the Veteran's satisfaction, the RO must provide the Veteran and his representative, if any, a supplemental statement of the case and an appropriate period of time must be allowed for response. Thereafter, the case must be returned to this Board for appellate review.    

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


